IN THE COURT OF CRIMINAL APPEALS
                  OF TEXAS

                         NO. PD-0504-20



            APRIL LOREACE WILLIAMS, Appellant

                                  v.

                      THE STATE OF TEXAS



   ON STATE'S PETITION FOR DISCRETIONARY REVIEW
         FROM THE FOURTH COURT OF APPEALS
                 GUADALUPE COUNTY


     NEWELL, J., filed a concurring opinion in which KELLER, P.J.,
and HERVEY, J., joined.


     As the Court acknowledges, the United States Supreme Court has

articulated a general framework for determining whether a courtroom

closure violates a defendant’s Sixth Amendment public-trial right. This
                                                   Williams Concurring — 2

framework consists of a four-factor analysis through which the reviewing

court considers whether: 1) the party seeking to close the trial advanced

an overriding interest that is likely to be prejudiced; 2) the closure was

no broader than necessary to protect that interest; 3) the trial court

considered reasonable alternatives to closing the proceeding; and 4) the

trial court made findings adequate to support the closure. 1 Rather than

engage in that analysis, the Court adopts the State’s argument that

there was only a partial closure, or a de minimis closure, without

reaching this analysis.


         I empathize with this approach because the trial court’s handling

of this situation was very reasonable. Further, the trial court’s decision

to require a single spectator to view the testimony of one witness

through a live video stream satisfies the second, third, and fourth Waller

factors. The closure was certainly no broader than necessary to protect

that interest.          And the trial court clearly considered reasonable

alternatives to closing the proceedings by adopting the live-stream

approach.        Finally, the record also reveals that the trial court made

findings to support the closure.




1
    Waller v. Georgia, 467 U.S. 39, 48 (1984).
                                                              Williams Concurring — 3

       However, I disagree with the Court’s decision to avoid any analysis

of whether the State advanced an overriding interest in closing the

proceedings by saying the trial court’s closure in this case was only de

minimis simply because the family member was “virtually included” via

livestream. This approach effectively holds that satisfying the second

and third Waller factors is enough to authorize a closure of the court

despite a defendant’s right to a public trial. While we have held that the

defendant must show that the court was closed before we engage in

that analysis, we have not held that a showing of a partial closure is no

closure at all. 2         Even when we have acknowledged that other

jurisdictions have applied a less stringent Waller test in the context of a

“partial” closure, we have still recognized the need for the party seeking

the closure to provide some justification for that closure. 3                       Indeed,

jurisdictions analyzing a “partial” courtroom closure (as opposed to a



2
 Cameron v. State, 490 S.W.3d 57, 68-69 (Tex. Crim. App. 2016) (holding that the burden
was on defendant to first prove that the trial was closed to the public); see also Cameron v.
State, 535 S.W.3d 574, 579 (Tex. App.—San Antonio 2017, pet. ref’d) (holding that defendant
carried his burden to prove that the courtroom was closed when record showed that members
of the defendant’s family were excluded from the courtroom); Lilly v. State, 365 S.W.3d 321,
328-31 (Tex. Crim. App. 2012) (holding that reviewing courts look to the totality of the
circumstances to determine whether a defendant’s trial was closed to the public).

3
  See e.g., Steadman v. State, 360 S.W.3d 499, 505 n. 19 (Tex. Crim. App. 2012) (citing
Commonwealth v. Cohen, 921 N.E.2d 906, 111 (Mass. 2010) (noting that a majority of the
federal circuit courts and several state courts still require a showing of a substantial reason
to justify a partial closure).
                                                               Williams Concurring — 4

“trivial” one) still evaluate the sufficiency of the reason given for the

courtroom closure even though there is some disagreement regarding

how significant the interest must be. 4 The Court cites to no authority

for the proposition that physically excluding a family member from the

courtroom during live testimony is trivial simply because that member

is “virtually included” via livestream.


       I believe we should consider the applicability of the less-stringent

“partial” closure standard in this case before rejecting it in favor of the

“triviality” standard we adopt today.                  Two of the cases the Court

references when discussing this standard seem directly analogous to the

case before us. For example, in Tinsley v. United States, the District of

Columbia Court of Appeals held that protecting the witness and avoiding


4
  United States v. Simmons, 797 F.3d 409, 415–16 (6th Cir. 2015) (holding that the
defendant’s right to a public trial was violated by an even partial closure due to the lack of a
“substantial interest” in closing the courtroom to three co-defendants due to concerns
regarding witness intimidation); Garcia v. Bertsch, 470 F.3d 748, 753–54 (8th Cir. 2006)
(considering whether interest in partial closure of courtroom was substantial before denying
habeas relief due to the unsettled nature of the law); United States v. Thompson, 713 F.3d
388, 395–96 (8th Cir. 2013) (holding that the government’s interest in protecting its witness
and the witness’s concern for his own safety justified the partial closing in this case); United
States v. Osborne, 68 F.3d 94, 98–99 (5th Cir. 1995) (upholding partial closure after
determining that protecting a minor from emotional harm is substantial enough reason to
defend a limited closure of the court); People v. Jones, 750 N.E.2d 524, 614 (N.Y. 2001)
(holding that the government met its burden to show an overriding interest in partial closure
of the courtroom based upon safety concerns arising from the co-defendant being “at large”);
Tinsley v. United States, 868 A.2d 867, 876 (D.C. 2005) (holding that record demonstrating
concerns for witness safety and to prevent witness intimidation provided an overriding interest
justifying partial closure of the courtroom); State v. Mahkuk, 736 N.W.2d 675, 685 (Minn.
2007) (holding that defendant’s right to a public trial was violated by partial closure of the
courtroom because the prosecution did not present a sufficient record to establish an
overriding state interest to justify the partial closure).
                                                               Williams Concurring — 5

intimidation justified the partial closure of the courtroom to the

defendant’s brother and the brother’s friends in the defendant’s murder

trial. 5 Conversely, in State v. Mahkuk, the Supreme Court of Minnesota

held that the prosecution’s concern regarding witness safety and

intimidation did not justify the partial closure of the courtroom to the

defendant’s brother, a high-ranking gang member. 6                          Both cases are

more closely analogous to the case before this Court than any of those

involving “trivial” closures.


         Indeed, the original purpose of the “trivial” or “de minimis”

exception to a defendant’s open trial right was to address rare situations

involving “brief and inadvertent” courtroom closures. 7                       For example,

Peterson v. Williams involved a courtroom closure that was initially

justified under a traditional Waller analysis but inadvertently continued




5
    Tinsley v. United States, 868 A.2d 867, 876 (D.C. 2005).

6
    State v. Mahkuk, 736 N.W.2d 675, 685 (Minn. 2007).

7
  See, e.g., Peterson v. Williams, 85 F.3d 39, 40 (2d Cir. 1996) (holding that an otherwise
justified courtroom closure that inadvertently continued for twenty minutes because of an
administerial mistake was a “brief and inadvertent” closure that did not violate the Sixth
Amendment); see also People v. Jones, 464 P.3d 735, 743-44 (Colo. 2020) (recognizing that
cases such as Peterson focused on “brief and inadvertent” closures); United States v. Greene,
431 F. App’x. 191, 197 (3d Cir. 2011) (applying a triviality standard to court security officer’s
exclusion of family members during voir dire because the trial court was unaware of the
exclusion); United States v. Anderson, 881 F.3d 568, 573 (7th Cir. 2018) (trial continued
after courthouse was locked for the night at 5:00 p.m.).
                                                               Williams Concurring — 6

for twenty minutes unbeknownst to the trial court or the parties. 8

Similarly, in United States v. Greene, the Third Circuit applied a

“triviality” standard where the defendant’s family members were

wrongfully excluded from the courtroom during voir dire by the bailiff

without the knowledge of the trial court. 9 Even the rare cases applying

the “triviality” standard to otherwise intentional courtroom closures are

easily       distinguishable        from    this    case     because        they     involved

administrative matters rather than the development of evidence or

obvious interests justifying the closure that were apparent on the

record. 10 None of the cases cited by the Court that apply the triviality




8
    Peterson, 85 F.3d at 40.

9
    Greene, 431 F. App’x. at 197.

10
   For example, People v. Lujan, 461 P.3d 494, 500 (Colo. 2020) deals with the closure that
occurred during the re-reading of a jury instruction to the jury that had previously been read
twice in open court. Similarly, United States v. Ivester, 316 F.3d 955, 958 (9th Cir. 2003)
dealt with questioning jurors in open court in the presence of the defendant and his attorney
but outside the presence of the spectators because the questioning regarded safety concerns
from the jury about the spectators. Both cases involved administrative matters rather than
the development of evidence. By contrast, the closure in this case involved the live testimony
of a confidential informant, not any administrative matter. Further, Carson v. Fischer, 421
F.3d 83, 94 (2d Cir. 2005) dealt with a situation in which the Waller test was properly applied
on direct appeal regarding a state trial court’s exclusion of everyone from the courtroom but
the defendant’s immediate family. It was only on habeas review that the exclusion of the
defendant’s ex-mother-in-law was deemed trivial. And United States v. Perry, 479 F.3d 885,
887 (D.C. Cir. 2007) dealt with the exclusion of the defendant’s eight-year-old son to protect
the child from the effect of seeing his father on trial. Even though the court of appeals applied
the triviality standard, there was still an obvious and substantial interest justifying the
courtroom closure considered and provided by the trial court.
                                                              Williams Concurring — 7

standard go as far as the Court does in this case. Comparing all these

cases, I believe this case involves a partial closure, not a trivial one.


         There is a presumption in favor of openness that must be

overcome. 11 Analyzing whether Appellant has shown that his interest

in a public trial has been violated by a trivial closure rather than whether

the State presented a substantial justification for that closure flips this

presumption on its head. Instead, we should recognize that a partial

closure may be a reasonable alternative to a complete closure of the

proceedings if it is justified by a showing from the party seeking closure

that keeping the trial open would prejudice a substantial, if not

overriding interest.


         I acknowledge that in this case, the State made a paltry showing

in this regard.           Nevertheless, I believe the State had at least a

substantial interest in partially closing the court room given that it

appears that the excluded spectator, Appellant’s brother, would be

intimidating to the witness, a confidential informant.                       Further,

Appellant’s arguments that excluding Appellant’s brother from the

courtroom gave the witness the ability to testify in a “consequence-free




11
     Lilly v. State, 365 S.W.3d 321, 328 (Tex. Crim. App. 2012).
                                                               Williams Concurring — 8

environment” implicitly bolstered the State’s contention that the

brother’s presence would intimidate the witness.


       Whatever else can be said about this argument, it still requires

evaluation for some justification of the partial closure. Under the Court’s

holding, however, the State need not make any showing to justify the

closure at all. This holding is far more likely to diminish public trial rights

than holding that the State had a substantial interest in excluding

Appellant’s brother to prevent intimidation of a crucial witness. And if

we are refusing to perform the Waller analysis because doing so would

require a vindication of Appellant’s right to a public trial, then it is hard

for me to agree that the partial closure in this case was trivial. 12

Ultimately, the Court effectively holds that a trial court can convert a

partial closure into a trivial one by simply livestreaming the proceedings

to the excluded members of the public. This “virtual inclusion” rationale

will turn the de minimis exception into a de maximus one that will

swallow the Waller standard whole.


       With these thoughts, I concur.



12
   Maj. Op. at 26, fn. 17 (“Here, were we to undertake a full Waller analysis, we would be
inclined to agree with the dissent’s view that, given the lack of facts in the record beyond the
prosecutor’s bare assertions alleging witness intimidation, the State failed to demonstrate
how this interest would have been prejudiced by allowing Appellant’s brother to remain in the
courtroom.”).
                            Williams Concurring — 9

Filed: September 28, 2022


Publish